EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: claims 1, 11, 12, 14, 20, 22 and 23 have been amended to correct the antecedent basis problems.
1. 	A magnetically-driven electric generator of a type having a rotating shaft, a framework, and at least one coil pack attached to the framework, the magnetically-driven electric generator[[,]] comprising: 
a pair of outer rotor assemblies opposite and displaced from one another, [[each outer rotor assembly,]] each of said pair of the outer rotor assemblies comprising: 
an inner ring attached to the rotating shaft such that the inner ring rotates with [[the shaft]] the rotating shaft; 
a first inner magnet, a second inner magnet, and a third inner magnet attached to the inner ring; 
an outer ring attached to the electric generator and positioned a fixed distance from the inner ring and the rotating shaft; 
a first outer magnet, a second outer magnet, and a third outer magnet attached to the outer ring;
wherein when the inner ring rotates with the rotating shaft such that like magnetic poles of each of the outer magnets exerts a repulsive force on each of the inner magnets as the inner magnets pass by the outer magnets upon rotation of [[the shaft]] the rotating shaft; 
a first inner rotor assembly, a second inner rotor assembly, and a third inner rotor assembly operatively coupled to said inner ring of said each outer rotor assembly so as to rotate with the rotating shaft; 
wherein [[each inner rotor assembly]] each of said first, second and third inner rotor assemblies includes a first rotor magnet, a second rotor magnet, and a third rotor magnet adjacent one another and extending longitudinally between [[said inner rings]] said inner rings of the pair of the outer rotor assemblies, respectively, said rotor magnets being oriented such that outwardly facing poles associated with said first and third rotor magnets have a same polarity and an outward facing pole of said second rotor magnet has an opposite polarity than said outwardly facing poles of said first and third magnets; 
wherein said outwardly facing poles are a fixed distance from the at least one coil pack;
wherein when the inner ring rotates with the rotating shaft, respective outwardly facing poles of the first and second rotor magnets generate a half-pulse wave of electricity as said first and second rotor magnets pass by the at least one coil pack and such that respective outwardly facing poles of the second and third rotor magnets generate another half-pulse wave of electricity as said second and third rotor magnets pass by the at least one coil pack.

11. The magnetically-driven electric generator as in claim 10, wherein the inner magnets are disposed on the inner ring with their like poles extending outwardly from [[the shaft]] the rotating shaft and with 120 degrees of arc separation from the other inner magnets.
12. The anti-lock device of claim 11, wherein the outer magnets are disposed on the outer ring with their like poles extending inwardly toward [[the shaft]] the rotating shaft and with 120 degrees of arc separation from the other outer magnets.

14. 	A magnetically-driven electric generator of a type having a rotating shaft, a framework, and at least one coil pack attached to the framework, the magnetically-driven electric generator[[,]] comprising: 
a pair of end support rings opposite and displaced from one another, said pair of end support rings being attached to the rotating shaft so as to rotate with said rotating shaft;
a framework; 
a first coil pack, a second coil pack, and a third coil pack, said first, second, and third coil packs attached to said framework and extending longitudinally along said framework between said pair of end support rings, respectively; and 
a first inner rotor assembly, a second inner rotor assembly, and a third inner rotor assembly operatively coupled to said pair of end support rings so as to rotate with the rotating shaft; 
wherein [[each inner rotor assembly]] each of said first, second and third inner rotor assemblies includes a first rotor magnet, a second rotor magnet, and a third rotor magnet adjacent one another and extending longitudinally between said pair of end support rings, respectively, said rotor magnets being oriented such that outwardly facing poles associated with said first and third rotor magnets have a same polarity and an outward facing pole of said second rotor magnet, which is positioned intermediate said first and third rotor magnets, has an opposite polarity than said outwardly facing poles of said first and third magnets;
wherein said outwardly facing poles are a fixed distance from a corresponding coil pack;
wherein when the pair of end support rings rotate with the rotating shaft, respective outwardly facing poles of the first and second rotor magnets generate a half- pulse wave of electricity as said first and second rotor magnets pass by the corresponding coil pack and such that respective outwardly facing poles of the second and third rotor magnets generate another half-pulse wave of electricity as said second and third rotor magnets pass by the at least one coil pack.

20. 	The magnetically-driven electric generator as in claim 14, further comprising: a pair of outer rotor assemblies opposite and displaced from one another, each outer rotor assembly, comprising: 
an inner ring attached to the rotating shaft such that the inner ring rotates with [[the shaft]] the rotating shaft, said inner ring fixedly attached to an adjacent said end support ring; 
a first inner magnet, a second inner magnet, and a third inner magnet attached to the inner ring; 
an outer ring attached to the electric generator and positioned a fixed distance from the inner ring and the rotating shaft; 
a first outer magnet, a second outer magnet, and a third outer magnet attached to the outer ring; 
wherein when the inner ring rotates with the rotating shaft such that like magnetic poles of each of the outer magnets exerts a repulsive force on each of the inner magnets as the inner magnets pass by the outer magnets upon rotation of [[the shaft]] the rotating shaft.

22. The magnetically-driven electric generator as in claim 21, wherein the inner  magnets are disposed on the inner ring with their like poles extending outwardly from [[the shaft]] the rotating shaft and with 120 degrees of arc separation from the other inner magnets.

23. The magnetically-driven electric generator as in claim 22, wherein the outer magnets are disposed on the outer ring with their like poles extending inwardly toward [[the shaft]] the rotating shaft and with 120 degrees of arc separation from the other outer magnets.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 16a and Fig. 16b do not provide the labels for the axes and the labels for the graphs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a magnetically-driven electric generator comprising, inter alia,
a first inner rotor assembly, a second inner rotor assembly, and a third inner rotor assembly operatively coupled to said inner ring of said each outer rotor assembly so as to rotate with the rotating shaft; 
wherein each of said first, second and third inner rotor assemblies includes a first rotor magnet, a second rotor magnet, and a third rotor magnet adjacent one another and extending longitudinally between said inner rings of the pair of the outer rotor assemblies, respectively, said rotor magnets being oriented such that outwardly facing poles associated with said first and third rotor magnets have a same polarity and an outward facing pole of said second rotor magnet has an opposite polarity than said outwardly facing poles of said first and third magnets; 
wherein said outwardly facing poles are a fixed distance from the at least one coil pack;
wherein when the inner ring rotates with the rotating shaft, respective outwardly facing poles of the first and second rotor magnets generate a half-pulse wave of electricity as said first and second rotor magnets pass by the at least one coil pack and such that respective outwardly facing poles of the second and third rotor magnets generate another half-pulse wave of electricity as said second and third rotor magnets pass by the at least one coil pack.
Claims 2-13 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 14 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a magnetically-driven electric generator comprising, inter alia, 
a first inner rotor assembly, a second inner rotor assembly, and a third inner rotor assembly operatively coupled to said pair of end support rings so as to rotate with the rotating shaft; 
wherein each of said first, second and third inner rotor assemblies includes a first rotor magnet, a second rotor magnet, and a third rotor magnet adjacent one another and extending longitudinally between said pair of end support rings, respectively, said rotor magnets being oriented such that outwardly facing poles associated with said first and third rotor magnets have a same polarity and an outward facing pole of said second rotor magnet, which is positioned intermediate said first and third rotor magnets, has an opposite polarity than said outwardly facing poles of said first and third magnets;
wherein said outwardly facing poles are a fixed distance from a corresponding coil pack;
wherein when the pair of end support rings rotate with the rotating shaft, respective outwardly facing poles of the first and second rotor magnets generate a half- pulse wave of electricity as said first and second rotor magnets pass by the corresponding coil pack and such that respective outwardly facing poles of the second and third rotor magnets generate another half-pulse wave of electricity as said second and third rotor magnets pass by the at least one coil pack.
Claims 15-24 depend directly or indirectly on claim 14 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angelis et al. (U.S. Pre-Grant Publication No. 20160126806) discloses  a bearing assembly comprising a generator for harvesting electrical energy from rotational kinetic energy.
Lugg (U.S. Pre-Grant Publication No. 20160298538) discloses a turbine assembly system and apparatus for a Hyperjet™ and method for making same is provided. Specifically, the turbine assembly provides a power generation system for a turbine engine and includes a plurality of stages.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




30 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837